Title: Joseph C. Cabell to Thomas Jefferson, 21 January 1819
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            
              Dear Sir,
              Senate Chamber. 21st Jan: 1819.
            
            On the 19th inst the University Bill passed the House of Delegates, only 28 members voting against it. Yesterday I moved its committment in the Senate. The Committee are myself Messrs Johnson, Alfred Powell, Taliaferro, Hoomes of K. & Queen, Mallory, Hay & myself. We met to-day at 10—Mr Mallory being absent. I had previously agreed with my friends to admit no amendments. Mr Johnson proposed various amendments, begining with such as were unimportant, and proceeding to one of vital importance—viz to reduce the additional appropriation of 20,000$ for the education of the poor to $5000. We voted him down, after full discussion in the Committee. The committee has risen to meet again tomorrow so as to give Mr Johnson an opportunity to offer other amendments. I now think he will make efforts to change the site in the House. But I think you may be tranquil on this subject. The Bill will probably be a law in three days from this time.
            
              faithfully yours
              J. C. Cabell.
            
          
          
            P. S. My wife, hearing of my late attack of hemorage, has become very unhappy, and in conjunction with my Williamsburg friends, urges me to withdraw to that place. Happily I am getting over the attack, and my breast is much less sore than it was a few days past. I am strongly in hopes the rupture was confined to some of the Vessels of the throat. As soon as the University Bill passes I shall retire to Judge Coalter’s and attend to my duties in the Senate, as my health will permit, from that place: and should it be necessary I will go to Williamsburg. But the connection of the Eastern & Western Waters, is a subject on which I wish of great importance in itself and I have promised to render every service in my power to Mr Thompson of Kenawha. Mrs C. will join me at Judge Coalter’s come up on sunday with the Miss Coalters from Williamsburg.
          
        